Opinion issued April 14, 2005










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-04-01153-CV
____________

IN RE H. BEN TAUB AND MARCY E. TAUB, INDIVIDUALLY, AND AS
CO-INDEPENDENT EXECUTORS OF THE ESTATE OF HENRY J. N.
TAUB, DECEASED; HENRY J. N. TAUB, II, AS CO-EXECUTOR OF THE
ESTATE OF HENRY J. N. TAUB, DECEASED; KITCHCO REALTY,
LTD.; AND METCO LTD., Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM OPINIONRelators, H. Ben Taub and Marcy E. Taub, Individually, and as Co-Independent Executors of the Estate of Henry J. N. Taub, Deceased; Henry J. N.
Taub, II, as Co-Executor of the Estate of Henry J. N. Taub, Deceased; Kitchco Realty,
Ltd.; and Metco Ltd., have filed a petition for writ of mandamus complaining that
Judge Lloyd and the presiding judge erred by failing to disqualify Judge Lloyd.


 
          We deny the petition for writ of mandamus.  See In re K.E.M., 895 S.W.2d 814,
820 (Tex. App.—Corpus Christi 2002) (orig. proceeding).
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.